Citation Nr: 1014564	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran retired from active service in May 2005.  He 
served more than 25 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that his currently-shown hypertension 
developed during active military service.

The record reflects that the Veteran had elevated blood 
pressure at various times throughout service.  For example, 
the following blood pressure readings were shown in October 
1991, May 1994, and August 1995: 130/90, 134/90, and 140/98.  
Additionally, a February 1996 record reflects the note, 
"?HTN," indicating possible hypertension.  Subsequent 
records, dated in February, April, and June 2000 reflect 
readings of 160/80, 133/91, and 160/80 respectively.

Private treatment records reveal a diagnosis of 
prehypertension in November 2005, within a year after service 
discharge, with subsequent records showing the Veteran taking 
the hypertension medication Lisinopril.  

The Veteran underwent a pertinent VA examination in September 
2008, at which time the examiner provided a diagnosis of 
hypertension, and opined that the disorder was less likely as 
not the result of military service.  In support of this 
opinion, the examiner appears to have relied on the absence 
of any diagnosed hypertension in service, noting that the 
Veteran had "sporadic and random elevations of blood 
pressure in different years, but these findings are not 
consistent with the definition of hypertension . . .."  
Importantly, however, the examiner did not address the 
broader issue of whether the Veteran's currently-shown 
hypertension is related to the various elevated blood 
pressure readings in service (regardless of whether they 
supported a clinical diagnosis of hypertension at that time).  
As such, the Board finds that a remand is necessary to obtain 
another opinion regarding the onset of the Veteran's current 
hypertension.


Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims file, including 
this REMAND, should be reviewed by an 
individual with the appropriate 
expertise in determining the onset of 
hypertension.  The reviewer should 
opine as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the Veteran's 
current hypertension had its onset 
during service or developed within one 
year of his discharge from service.  In 
rendering the requested opinion, the 
reviewer is specifically asked to 
consider and address the elevated 
readings in service, and whether they 
were the early manifestation of the 
Veteran's current hypertension.  A 
complete rationale should be provided 
for all opinions expressed.

If the requested opinion cannot be made 
without a physical examination of the 
Veteran, the RO should schedule such 
examination.

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and any representative at that time 
should be provided with a supplemental 
statement of the case, and provided 
with an appropriate time for response.  
The case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


